Exhibit Empire Resorts, Inc. April 29, Hilda Manuel P.O. Box Kiamesha Lake, New York 12751 Dear Hilda: This letter will act as the agreement (“Consulting Agreement”) between Hilda Manuel (“Consultant” or “you”) and Empire Resorts, Inc. regarding Consultant’s performance of consulting projects for Empire Resorts, Inc. following Consultant’s termination of employment with Empire Resorts, Inc.(Hereafter, the terms “Empire Resorts” and the “Company” shall be used to refer to Empire Resorts, Inc. and any and all divisions, subsidiaries and affiliates of Empire Resorts, Inc.) 1.Job Description.Consultant will provide general consulting services for the Company as set forth in paragraph 3(b) hereof, including, but not limited to, consultation with respect to historical company and predecessor issues.She will report to the Chief Executive Officer of the Company or such other person acting in that capacity, or such other person as may be designated by the Board of Directors of the Company. 2.Independent Contractor.(a)For all purposes Consultant will operate as an independent contractor of the Company.Consequently, Consultant retains full independence in exercising judgment as to the time, place and manner of performing the services, and bears full responsibility for any and all tax liability incurred by her by reason of his receipt of the monies paid pursuant to this Consulting Agreement, and the Company shall bear full responsibility for any and all tax liability incurred by it by reason of its payment of such monies.The Company shall not withhold any funds for tax or other governmental purposes, and Consultant shall be responsible for the payment of same.Consultant shall not be entitled to receive any employment benefits offered to employees of the Company.To this end, you acknowledge that you are not an employee, agent, co-venturer, or representative of the Company and that the Company will not incur any liability as the result of your actions.You shall at all times disclose that you are an independent contractor of the Company and shall not represent to any third party that you are the employee, agent, co-venturer, or representative of the Company other than as expressly authorized by the Company. (b)Consultant shall defend, indemnify and hold harmless the Company and its officers, directors, employees, agents, parent, subsidiaries and other affiliates, from and against any and all damage, cost, liability, and expense whatsoever (including attorneys' fees and related disbursements) incurred by reason of (a) any failure to perform any covenant or agreement set forth in this Consulting Agreement; (b) injury to or death of any person or any damage to or loss of property which is due to the negligence and/or willful acts of Consultant or its agents; or (c) any breach by Consultant of any representation, warranty, covenant or agreement under this Consultant Agreement.The Company shall have the right to offset against any fees or commissions due to Consultant under this Consulting Agreement by the amount of any indemnity to which the Company is entitled under this paragraph 2(b) for any damage, cost, liability, expense, fee or other disbursement, incurred by the Company pursuant to this paragraph 2(b). 3.Term of Agreement Duties.(a)This Consulting Agreement shall commence as of May 1, 2009 and shall continue for nine months (the “term”) unless terminated by either party upon thirty (30) days written notice; provided, however, that this Consulting Agreement may only be terminated by the Company in the event that Consultant engages in the material breach of paragraph 6 of the Agreement and Release of even date herewith between the parties hereto or as a result of a material breach of this Consulting Agreement by Consultant. (b)During the term, Consultant shall provide transition services relating to matters over which Consultant had responsibility during her employment and other projects reasonably related to such matters, as reasonably requested by Empire Resorts.It is not expected that the services shall exceed 20 hours per month.It is the intention of the parties that the services provided by Consultant shall primarily be provided by video or teleconference and shall not require Consultant to travel unless Empire Resorts determines that such travel is reasonably necessary for the performance of the services.Consultant shall be free to provide services to other persons (including self-employment) during the term so long as such other services do not significantly interfere with the services to be provided by Empire Resorts. 4.Compensation.(a)Commencing on May 1, 2009 and thereafter on the 1st day of each of the following seven months, Empire Resorts shall pay Consultant $3,750.00 for services rendered by Consultant hereunder in conformity with the terms of this Consulting Agreement.The Consultant is expected to provide such time as is reasonably necessary to assist in transitioning management of the Company consistent with the provisions of Section 3(b) hereof.
